Citation Nr: 1111469	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty from November 1951 to November 1954, May 1958 to May 1967, December 1967 to February 1978 and March 1982 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in June 2005 and February 2009 and was remanded for the RO for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The evidence does not show that the Veteran was exposed to herbicides.

3. The Veteran's prostate cancer is not related to service, nor may it be presumed to be so related.


CONCLUSION OF LAW

The criteria for a grant of service connection for prostate cancer, including as due to exposure to herbicides in service, are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2002, June 2003, December 2003, March 2009, and February 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was not necessary as a diagnosis was not in issue.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.   The RO has also conducted extensive towards substantiation of the Veteran's principal contention that he was exposed during active service to herbicides and that exposure led to prostate cancer.  These efforts have indicated the Veteran was not exposed to herbicides.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he has prostate cancer as a result of his military service, including as due to exposure to herbicides.  The Board finds no evidence that the Veteran was exposed to herbicides, nor is there evidence of an etiological relationship between his prostate cancer and his period of service.  Accordingly, the preponderance of evidence is against the claim and the Veteran's claim for service connection is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Veteran is diagnosed with prostate cancer, and the initial consideration in the Cuevas inquiry is thus met.

Certain diseases and disorders are presumptively linked to exposure to herbicides, among these being prostate cancer.  38 C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f) (West 2002), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).  Prostate cancer shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran is the recipient of the Vietnam Service Medal.  The award is given to those who all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Vietnam, Thailand, Laos, or Cambodia.  Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  However, the Veteran does not contend, and the record does not show, that the Veteran served on the mainland of Vietnam.  

The Veteran specifically contends that the development of his prostate cancer is related to service on Marcus Island in the 1960s, where he says that he was exposed to the herbicide Agent Orange.  He claims that Air Force planes defoliated the island with Agent Orange to permit construction of a large antenna encircled by a one-mile long ground wire.  Records show that the Veteran served on Marcus Island with the U.S. Coast Guard from June 1963 to May 1964.  

A request to the National Personnel Records Center (NPRC) for verification of herbicide use on Marcus Island elicited a response that there was no record of herbicide use in the Veteran's record.  A request was subsequently sent to the Department of Defense (DoD) to determine if herbicides had been used on Marcus Island during that timeframe.  None of the DoD records show that herbicides, specifically Agent Orange, were used at Camp Marcus.  Requests for substantiation of the Veteran's claim of herbicide use at Marcus Island were also made to the National Archives and Records Administration the Coast Guard, and the U.S. Joint Services Records Research Center.  None of the agencies could find evidence to support the Veteran's claim.  As there is no evidence of herbicide exposure, service connection cannot be established on a presumptive basis.  38 U.S.C.A. § 1116(f).

Service connection for prostate cancer may also be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, a review of the Veteran's service treatment and personnel records did not demonstrate treatment for or a diagnosis of prostate cancer or symptoms during his period of service.  Further, post-service treatment records demonstrated the initial diagnosis of prostate cancer in October 1998, more than 16 years after separation from active service.  Accordingly, service connection is not warranted on a presumptive basis based on a chronic disease diagnosed within one year of separation from service.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on a direct basis for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Accordingly, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As noted previously, the Veteran's service treatment and personnel records do not demonstrate treatment for or a diagnosis of prostate cancer.  Likewise, the service treatment and personnel records do not document exposure to an herbicidal agent.

Post-service medical records demonstrated an initial diagnosis of prostate cancer in October 1998.  The post- service evidence of record demonstrated ongoing treatment for the Veteran's disorder; however, none of this evidence included an etiological opinion relating the Veteran's prostate cancer to his active duty service, including the alleged exposure to an herbicidal agent.

A review of the evidence does not support the claim of service connection for prostate cancer on a direct basis.  The Veteran's service treatment records are negative for prostate cancer and the first evidence of the Veteran having been diagnosed with prostate cancer appears many years after his active duty service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Veteran's prostate cancer did not become manifest to a compensable degree during service or within one year of his service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record demonstrates post-service diagnoses of and treatment for prostate cancer.  Though the Veteran's statements can provide competent evidence about what he experienced during his active duty service, competency of the evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran's contentions that he was exposed to herbicides on Marcus Island during service are not credible and therefore not competent.  The Veteran alleged that the U.S. Air Force sprayed herbicides to defoliate an area to allow construction of a power station, antenna, and barracks for the Coast Guard.  However, extensive efforts have been made to verify the Veteran's claims, and the resulting evidence does not support his contention that Agent Orange was used. Service department records contain no record of exposure to herbicide, and belie such exposure.  The Board has placed greater probative value on the findings of the service department and the various agencies that there is no record of exposure.

In this case, the Veteran's statements are not competent and credible evidence to establish a causal relationship between his military service, including the alleged exposure to an herbicidal agent, and his current prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this, and in other cases, only competent evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the absence of competent evidence that the Veteran's prostate cancer is related to his military service, to include exposure to a herbicidal agent, or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for prostate cancer is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


